DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-20 are pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining a probability that each name of the list of names is one of a given name and a surname; identifying each name of the list of names as one of a given name and a surname based on the probability; and identifying entities of the list of names based on the identifying each name of the list of names as one of a given name and a surname, wherein an entity comprises one of a given name, a surname, and a given name/surname combination.
The limitations of determining a probability that each name of the list of names is one of a given name and a surname; identifying each name of the list of names as one of a given name and a surname based on the probability; and identifying entities of the list of names based on the identifying each name of the list of names as one of a given name and a surname, wherein an entity comprises one of a given name, a surname, and a given name/surname combination, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – receiving a list of names comprising a given name and a surname, wherein at least one name of the list of names is not part of a given name/surname combination. This additional element is insignificant extra-solution activity, in particular this element is the pre-solution activity of gathering data for use in the claimed process. The addition of insignificant extra-solution activity does not amount to an inventive concept (see MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than insignificant extra-solution activity. Mere instructions to apply an exception using insignificant extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.

Claims 2-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims depend from independent claim 1 and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining a probability that each name of the list of names is one of a given name and a surname; identifying each name of the list of names as one of a given name and a surname based on the probability; identifying given name/surname combinations of the list of names according to the identifying each name as one of a given name and surname; and identifying entities of the list of names based on the identifying each name of the list of names as one of a given name and a surname and the identifying the given name/surname combinations of the list of names, wherein an entity comprises one of a given name, a surname, and a given name/surname combination.
The limitations of determining a probability that each name of the list of names is one of a given name and a surname; identifying each name of the list of names as one of a given name and a surname based on the probability; identifying given name/surname combinations of the list of names according to the identifying each name as one of a given name and surname; and identifying entities of the list of names based on the identifying each name of the list of names as one of a given name and a surname and the identifying the given name/surname combinations of the list of names, wherein an entity comprises one of a given name, a surname, and a given name/surname combination, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – receiving a list of names comprising a given name and a surname, wherein at least one name of the list of names is not part of a given name/surname combination. This additional element is insignificant extra-solution activity, in particular this element is the pre-solution activity of gathering data for use in the claimed process. The addition of insignificant extra-solution activity does not amount to an inventive concept (see MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than insignificant extra-solution activity. Mere instructions to apply an exception using insignificant extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.

Claims 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims depend from independent claim 12 and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determine a probability that each name of the list of names is one of a given name and a surname; identify each name of the list of names as one of a given name and a surname based on the probability; identify given name/surname combinations of the list of names according to identified given names and surnames; and identify entities of the list of names based on identified given names, surnames, and given name/surname combinations, wherein an entity comprises one of a given name, a surname, and a given name/surname combination.
The limitations of determine a probability that each name of the list of names is one of a given name and a surname; identify each name of the list of names as one of a given name and a surname based on the probability; identify given name/surname combinations of the list of names according to identified given names and surnames; and identify entities of the list of names based on identified given names, surnames, and given name/surname combinations, wherein an entity comprises one of a given name, a surname, and a given name/surname combination, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processor” language, “determining” in the context of this claim encompasses the user manually calculating the amount of use of each icon. Similarly, the limitation of ranking the icons based on the determined amount of use, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “a processor” language, “ranking” in the context of this claim encompasses the user thinking that the most-used icons should be ranked higher than the least-used icons. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – using a processor to perform the claimed steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claim also recites the additional element of receiving a list of names comprising a given name and a surname, wherein at least one name of the list of names is not part of a given name/surname combination. This additional element is insignificant extra-solution activity, in particular this element is the pre-solution activity of gathering data for use in the claimed process. The addition of insignificant extra-solution activity does not amount to an inventive concept (see MPEP 2106.05(g)). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the claimed steps and pre-solution activity of gathering data amounts to no more than mere instructions to apply the exception using a generic computer component and insignificant extra-solution activity. Mere instructions to apply an exception using a generic computer component or insignificant extra-solution activity cannot provide an inventive concept. The claim is not patent eligible.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims depend from independent claim 19 and do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-10, 12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (Patent Number 9805073) in view of Sullivan et al. (‘Sullivan’ hereinafter) (Patent Number 9852215).

As per claim 1, Davis teaches
A computer-implemented method for name type identification, the method comprising: (see abstract and background)
receiving a list of names […]; (receive dataset including one or more user names, column 5, lines 7-32)
determining a probability that each name of the list of names is one of a given name and a surname; (probability that names are either given name or surname, column 5, lines 65-67)
identifying each name of the list of names as one of a given name and a surname based on the probability; (probability of being a surname, column 6, lines 22-27)
and identifying entities of the list of names based on the identifying each name of the list of names as one of a given name and a surname, wherein an entity comprises one of a given name, a surname, and a given name/surname combination. (high confidence that first string represents the given name and the second string represents the surname, column 6, lines 25-34)
Davis does not explicitly indicate “comprising a given name and a surname, wherein at least one name of the list of names is not part of a given name/surname combination”.
However, Sullivan discloses “comprising a given name and a surname, wherein at least one name of the list of names is not part of a given name/surname combination” (list of person names where some names have just first name or just a surname, column 17, lines 52-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Davis and Sullivan because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to better track characters referred to by multiple different names in a certain content (see Sullivan, column 17, lines 57-67). This gives the user the advantage of having a better understanding of characters in content or to prepare supplemental information about content.

As per claim 7, Davis teaches
identifying given name/surname combinations of the list of names according to the identifying each name as one of a given name and surname. (high confidence that first string represents the given name and the second string represents the surname, column 6, lines 25-34)

As per claim 8, Davis teaches
the identifying the given name/surname combinations of the list of names according to the identifying each name as one of a given name and surname comprises: responsive to identifying consecutive names of the list of names as a given name followed by a surname, identifying the consecutive names as a given name/surname combination. (high confidence that first string represents the given name and the second string represents the surname, column 6, lines 25-34)

As per claim 9, Davis teaches
receiving a request for execution of an action on the list of names; and executing the action on the entities of the list of names based on the identifying the entities of the list of names. (receive a data set including one or more user names, column 4, lines 63-65; parse received dataset to identify names, column 5, lines 33-50)

As per claim 10, Davis teaches
extracting the list of names from the request. (parse a received data set to identify user names, column 7, lines 61-67)

As per claim 12, Davis teaches
A non-transitory computer readable storage medium having computer readable program code stored thereon for causing a computer system to perform a method for name type identification, the method comprising: (see abstract and background; column 16, lines 5-24)
receiving a list of names […]; (receive dataset including one or more user names, column 5, lines 7-32)
determining a probability that each name of the list of names is one of a given name and a surname; (probability that names are either given name or surname, column 5, lines 65-67)
identifying each name of the list of names as one of a given name and a surname based on the probability; (probability of being a surname, column 6, lines 22-27)
identifying given name/surname combinations of the list of names according to the identifying each name as one of a given name and surname; and identifying entities of the list of names based on the identifying each name of the list of names as one of a given name and a surname and the identifying the given name/surname combinations of the list of names, wherein an entity comprises one of a given name, a surname, and a given name/surname combination. (high confidence that first string represents the given name and the second string represents the surname, column 6, lines 25-34)
Davis does not explicitly indicate “comprising a given name and a surname, wherein at least one name of the list of names is not part of a given name/surname combination”.
However, Sullivan discloses “comprising a given name and a surname, wherein at least one name of the list of names is not part of a given name/surname combination” (list of person names where some names have just first name or just a surname, column 17, lines 52-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Davis and Sullivan because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to better track characters referred to by multiple different names in a certain content (see Sullivan, column 17, lines 57-67). This gives the user the advantage of having a better understanding of characters in content or to prepare supplemental information about content.

As per claim 16, Davis teaches
the identifying the given name/surname combinations of the list of names according to the identifying each name as one of a given name and surname comprises: responsive to identifying consecutive names of the list of names as a given name followed by a surname, identifying the consecutive names as a given name/surname combination. (high confidence that first string represents the given name and the second string represents the surname, column 6, lines 25-34)

As per claim 17, Davis teaches
receiving a request for execution of an action on the list of names; and executing the action on the entities of the list of names based on the identifying the entities of the list of names. (receive a data set including one or more user names, column 4, lines 63-65; parse received dataset to identify names, column 5, lines 33-50)

As per claim 18, Davis teaches
extracting the list of names from the request. (parse a received data set to identify user names, column 7, lines 61-67)

As per claim 19, Davis teaches
A computer system comprising: a data storage unit; and a processor coupled with the data storage unit, the processor configured to: (see abstract and background; column 15, lines 25-45)
receive a list of names […]; (receive dataset including one or more user names, column 5, lines 7-32)
determine a probability that each name of the list of names is one of a given name and a surname; (probability of being a surname, column 6, lines 22-27)
identify each name of the list of names as one of a given name and a surname based on the probability; (probability that names are either given name or surname, column 5, lines 65-67)
identify given name/surname combinations of the list of names according to identified given names and surnames; and identify entities of the list of names based on identified given names, surnames, and given name/surname combinations, wherein an entity comprises one of a given name, a surname, and a given name/surname combination. (high confidence that first string represents the given name and the second string represents the surname, column 6, lines 25-34)

Davis does not explicitly indicate “comprising a given name and a surname, wherein at least one name of the list of names is not part of a given name/surname combination”.
However, Sullivan discloses “comprising a given name and a surname, wherein at least one name of the list of names is not part of a given name/surname combination” (list of person names where some names have just first name or just a surname, column 17, lines 52-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Davis and Sullivan because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to better track characters referred to by multiple different names in a certain content (see Sullivan, column 17, lines 57-67). This gives the user the advantage of having a better understanding of characters in content or to prepare supplemental information about content.

As per claim 20, Davis teaches
receive a request for execution of an action on the list of names; extract the list of names from the request; and execute the action on the entities of the list of names based on identified entities of the list of names. (receive a data set including one or more user names, column 4, lines 63-65; parse received dataset to identify names, column 5, lines 33-50)


Claims 2-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (Patent Number 9805073) in view of Sullivan et al. (‘Sullivan’ hereinafter) (Patent Number 9852215) and further in view of Patman Maguire (Publication Number 20160299895).

As per claim 2,
Neither Davis nor Sullivan explicitly indicate “determining the probability that each name of the list of names is one of a given name and a surname comprises: comparing each name of the list of names to a relative frequency distribution table of names of a directory, wherein the relative frequency distribution table of names of the directory comprises a relative frequency that each name of the directory is a given name and a relative frequency that each name of the directory is a surname”.
However, Patman Maguire discloses “determining the probability that each name of the list of names is one of a given name and a surname comprises: comparing each name of the list of names to a relative frequency distribution table of names of a directory, wherein the relative frequency distribution table of names of the directory comprises a relative frequency that each name of the directory is a given name and a relative frequency that each name of the directory is a surname” (frequency indicates at least one of a given name frequency and a surname frequency in the database, paragraph [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Davis, Sullivan and Patman Maguire because using the steps claimed would have given those skilled in the art the tools to improve the invention by determining similarity between names without the need to parse the names prior to the comparison (see Patman Maguire, paragraph [0001]). This gives the user the advantage of avoiding the extra time needed for run-time comparisons or additional memory to retain the parsed output for later use.

As per claim 3,
Neither Davis nor Sullivan explicitly indicate “generating a frequency distribution table of names of the directory, wherein the frequency distribution table of names of the directory comprises a frequency that each name of the directory is a given name and a frequency that each name of the directory is a surname”.
However, Patman Maguire discloses “generating a frequency distribution table of names of the directory, wherein the frequency distribution table of names of the directory comprises a frequency that each name of the directory is a given name and a frequency that each name of the directory is a surname” (frequency indicates at least one of a given name frequency and a surname frequency in the database, paragraph [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Davis, Sullivan and Patman Maguire because using the steps claimed would have given those skilled in the art the tools to improve the invention by determining similarity between names without the need to parse the names prior to the comparison (see Patman Maguire, paragraph [0001]). This gives the user the advantage of avoiding the extra time needed for run-time comparisons or additional memory to retain the parsed output for later use.

As per claim 4,
Neither Davis nor Sullivan explicitly indicate “generating the relative frequency distribution table of names of the directory based on the frequency distribution table of names of the directory”.
However, Patman Maguire discloses “generating the relative frequency distribution table of names of the directory based on the frequency distribution table of names of the directory” (frequency indicates at least one of a given name frequency and a surname frequency in the database, paragraph [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Davis, Sullivan and Patman Maguire because using the steps claimed would have given those skilled in the art the tools to improve the invention by determining similarity between names without the need to parse the names prior to the comparison (see Patman Maguire, paragraph [0001]). This gives the user the advantage of avoiding the extra time needed for run-time comparisons or additional memory to retain the parsed output for later use.

As per claim 5, Davis teaches
the directory is an enterprise directory. (dataset including one or more user names, column 5, lines 7-32, where “enterprise” is non-functional descriptive material and will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

As per claim 6, Davis teaches
the directory is a personal contact list. (dataset including one or more user names, column 5, lines 7-32, where “personal” is non-functional descriptive material and will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

As per claim 13,
Neither Davis nor Sullivan explicitly indicate “the determining the probability that each name of the list of names is one of a given name and a surname comprises: comparing each name of the list of names to a relative frequency distribution table of names of a directory, wherein the relative frequency distribution table of names of the directory comprises a relative frequency that each name of the directory is a given name and a relative frequency that each name of the directory is a surname”.
However, Patman Maguire discloses “the determining the probability that each name of the list of names is one of a given name and a surname comprises: comparing each name of the list of names to a relative frequency distribution table of names of a directory, wherein the relative frequency distribution table of names of the directory comprises a relative frequency that each name of the directory is a given name and a relative frequency that each name of the directory is a surname” (frequency indicates at least one of a given name frequency and a surname frequency in the database, paragraph [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Davis, Sullivan and Patman Maguire because using the steps claimed would have given those skilled in the art the tools to improve the invention by determining similarity between names without the need to parse the names prior to the comparison (see Patman Maguire, paragraph [0001]). This gives the user the advantage of avoiding the extra time needed for run-time comparisons or additional memory to retain the parsed output for later use.

As per claim 14,
Neither Davis nor Sullivan explicitly indicate “generating a frequency distribution table of names of the directory, wherein the frequency distribution table of names of the directory comprises a frequency that each name of the directory is a given name and a frequency that each name of the directory is a surname”.
However, Patman Maguire discloses “generating a frequency distribution table of names of the directory, wherein the frequency distribution table of names of the directory comprises a frequency that each name of the directory is a given name and a frequency that each name of the directory is a surname” (frequency indicates at least one of a given name frequency and a surname frequency in the database, paragraph [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Davis, Sullivan and Patman Maguire because using the steps claimed would have given those skilled in the art the tools to improve the invention by determining similarity between names without the need to parse the names prior to the comparison (see Patman Maguire, paragraph [0001]). This gives the user the advantage of avoiding the extra time needed for run-time comparisons or additional memory to retain the parsed output for later use.

As per claim 15,
Neither Davis nor Sullivan explicitly indicate “generating the relative frequency distribution table of names of the directory based on the frequency distribution table of names of the directory”.
However, Patman Maguire discloses “generating the relative frequency distribution table of names of the directory based on the frequency distribution table of names of the directory” (frequency indicates at least one of a given name frequency and a surname frequency in the database, paragraph [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Davis, Sullivan and Patman Maguire because using the steps claimed would have given those skilled in the art the tools to improve the invention by determining similarity between names without the need to parse the names prior to the comparison (see Patman Maguire, paragraph [0001]). This gives the user the advantage of avoiding the extra time needed for run-time comparisons or additional memory to retain the parsed output for later use.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (Patent Number 9805073) in view of Sullivan et al. (‘Sullivan’ hereinafter) (Patent Number 9852215) and further in view of Lin et al. (‘Lin’ hereinafter) (Publication Number 20210232770).

As per claim 11, Davis teaches
the request (parse a received data set to identify user names, column 7, lines 61-67)
Neither Davis nor Sullivan explicitly indicate “is received at a conversational interface”.
However, Lin discloses “is received at a conversational interface” (paragraph [0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Davis, Sullivan and Lin because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing improved functionality to identify names during a natural language dialogue. This gives the user the advantage of more seamless functionality in a common interface.


Response to Arguments
Applicant's arguments with respect to the 35 USC 101 rejections, filed 7/28/2022, have been fully considered but they are not persuasive. 
Applicant argues that the claimed “"determining a probability that each name of the list of names is one of a given name and a surname; identifying each name of the list of names as one of a qiven name and a surname based on the probability; and identifying entities of the list of names based on the identifying each name of the list of names as one of a given name and a surname, wherein an entity comprises one of a given name, a surname, and a given name/surname combination" is not a concept that can be performed in the human mind as (see applicant arguments, page 10). However, the “determining a probability” step is simply looking up the probability in a table of frequencies (see specification @ paragraph [0036]) and that table is constructed from a directory of names (see specification @ paragraph [0038]-[0039]). All of these elements for “determining a probability” can be performed in the human mind, or by a human using a pen and paper by manually tabulating the names in the directory and writing out the table that is used to “determine a probability” as claimed. The “identifying each name of the list of names as one of a given name and a surname based on the probability” can likewise be performed in the human mind because the identifying step simply uses the probability to make that determination and it would be simple for a human mind to look at the probability and make that determination. Similarly, the limitation of “identifying entities of the list of names based on the identifying each name of the list of names as one of a given name and a surname” could be performed by the human mind because it is simply identifying based on the identifying done in the previous step. The applicant further argues that the claim does not “wholly preempt” the use of “name type identification” (see applicant arguments, page 10), however the courts have found that preemption is not a standalone test for determining eligibility (see MPEP 2106.04(I)). Further with respect to the applicant’s arguments that “the claims integrate the recited judicial into a practical application and impose a meaningful limited on the judicial exception without monopolizing the judicial exception” (see applicant arguments, pages 10-11), it is submitted that there is no practical application in the claimed invention and there is also no evidence that the judicial exception is not monopolized. The applicant further identifies an example related to “Adaptive Monitoring of Network Traffic Data” but it is submitted that it is not clear how this is similar to the instant invention regarding a judicial exception.
Applicant further argues that “the combination of claimed elements … improve performance of name type identification in an unconventional way and therefore include an inventive concept, rendering the claim eligible” (see applicant arguments, pages 12-13). However, these arguments set forth the improvement in a conclusory manner and such a bare assertion should not be relied upon to show an improvement (see MPEP 2106.05(a)). For these reasons the 35 USC 101 rejections of record are maintained.

Applicant’s arguments with respect to the 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections, claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that the newly added Sullivan reference, in combination with previously cited references, teaches the claims as amended.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198